I dissent. Section 296 of the Civil Code provided that, "The Secretary of State shall not file articles which set forth a name which is likely to mislead the public or which is the same as, or resembles so closely as to tend to deceive, (1) . . ., (2), the name of a foreign corporation which is authorized to transact business in this state, . . ." The name of the proposed corporation, California Shredded Food Co., Ltd., resembles so closely the name of the Shredded Wheat Company, a foreign corporation authorized to do business in this state, that its use, in the name of a separate and distinct corporation would tend to deceive and mislead the public in dealing with the *Page 557 
products of these two companies. Persons desiring to purchase a shredded wheat product, and being accustomed to purchase that put out by the old company could easily, and undoubtedly would be misled and deceived if the new company be permitted to do business under the name set forth in its articles of incorporation. There are sufficient names, wholly dissimilar from the name Shredded Wheat Company, which any legitimate company might select under which it could do business without impinging upon the name of a well-established company in the hope that it may deceive and mislead the public into purchasing its products under the belief that they are securing goods put out by the old company. Under this state of facts it was the duty of the Secretary of State to refuse to file the articles of incorporation presented to him by the petitioners.
Rehearing denied.
Curtis, J., dissented.